Motion granted only insofar as to appoint the Departmental Disciplinary Committee for the First Judicial Department to inventory respondent’s files and to take such action as it may deem necessary and appropriate to protect the interests of respondent’s clients, and the motion is otherwise denied, with leave to renew, all as indicated in the order of this court; and the cross motion to vacate the order of suspension is denied. Concur&emdash;Kupferman, J. P., Sullivan, Ross, Asch and Milonas, JJ.